Order entered April 30, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01431-CV

                           SCOTT ALAN COPELAND, Appellant

                                                V.

                                DIANE COPELAND, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-54524-2018

                                            ORDER
       Before the Court is appellant’s April 26, 2019 third motion to extend time to file his brief.

Appellant seeks a seven-day extension.

       We GRANT the motion and ORDER the brief be filed no later than May 3, 2019.




                                                      /s/    KEN MOLBERG
                                                             JUSTICE